NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 23, 2021 *
                              Decided November 29, 2021

                                         Before

                    MICHAEL B. BRENNAN, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1688

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Eastern District of Wisconsin.

      v.                                        No. 16-CR-168

GREGORY TIRADO, SR.,                            Lynn Adelman,
    Defendant-Appellant.                        Judge.


                                       ORDER

      Gregory Tirado, Sr., a federal inmate suffering from asthma and cardiac
arrythmia, appeals the denial of his request for compassionate release based on his
heightened vulnerability to COVID-19. See 18 U.S.C. § 3582(c)(1)(A)(i). The district court



*We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1688                                                                            Page 2

concluded that Tirado had not shown that his medical conditions or the sentencing
factors of 18 U.S.C. § 3553(a) supported early release. We affirm.

       Tirado, while imprisoned at Federal Correctional Institution, Terre Haute, in
Indiana, moved for compassionate release in October 2020, after he served about half of
his 120-month sentence for a drug offense. See 21 U.S.C. §§ 841(b)(1)(A), 846. He
asserted that his asthma and cardiac arrythmia were “extraordinary and compelling”
reasons for early release, see 18 U.S.C. § 3582(c)(1)(A)(i), especially in light of a recent
COVID-19 outbreak that killed several people at his prison. Soon after, Tirado was
transferred to Federal Correctional Institution, Texarkana, in Texas.

       The district court denied Tirado’s motion. It concluded that Tirado’s health
conditions were not “extraordinary and compelling” reasons for release because his
health conditions were well managed and not severe. Moreover, FCI Texarkana
performed regular testing, reported zero COVID-19 cases, and had begun to vaccinate
inmates. And even if Tirado could establish extraordinary and compelling reasons, the
court added, the § 3553(a) factors weighed against early release.

       On appeal, Tirado argues that the district court gave short shrift to the severity of
his medical conditions, especially because the Delta variant has broken out at his new
prison since the time of the district court’s ruling. For the first time, he states that he
was diagnosed with COVID-19 in November 2020 (before the district court ruled in
April 2021) and that the lingering effects from this diagnosis have caused him to need to
use his inhaler more frequently. Tirado also asserts that he now lives in dangerous
proximity to other prisoners without access to proper personal protective equipment,
and that most of the prison’s vaccinated population has either suffered breakthrough
infections or previously contracted COVID-19.

       “We will not upset a district court’s denial of a motion for compassionate release
unless the court abused its ‘considerable discretion’ under 18 U.S.C. § 3582(c)(1)(A).”
United States v. Sanders, 992 F.3d 583, 587 (7th Cir. 2021). We find that the district court
did not abuse its considerable discretion here. First, we note that our review is limited
to information that the district court had at the time of its ruling. United States v. Howell,
958 F.3d 589, 595 (7th Cir. 2020). Moreover, even if we assume that Tirado could show
“extraordinary and compelling” reasons for relief, the court appropriately exercised its
broad discretion in finding that the § 3553(a) factors weighed against early release. See
United States v. Saunders, 986 F.3d 1076, 1077–78 (7th Cir. 2021); 18 U.S.C. § 3582(c)(1)(A).
The court reasonably considered those factors, concluding that Tirado’s positive
No. 21-1688                                                                         Page 3

postconviction behavior was outweighed by the seriousness of the offense (his
leadership role in a large-scale drug operation), the need for deterrence and protection
of the public (given his extensive prior criminal record), and the need to promote
respect of the law (because half of his sentence remained).

       In any event, we have held that for most prisoners the availability of vaccines for
COVID-19 “makes it impossible to conclude that the risk of COVID-19 is an
‘extraordinary and compelling’ reason for immediate release.” United States v. Broadfield,
5 F.4th 801, 803 (7th Cir. 2021); United States v. Ugbah, 4 F.4th 595, 597 (7th Cir. 2021).
Tirado has not asserted that he is unable to receive the vaccine.

       Tirado raises two other arguments. First, he contends that the district court
impermissibly relied on U.S.S.G. § 1B1.13, a policy statement that advises a court to
consider whether “the defendant is not a danger to the safety of any other person or to
the community.” The district court, however, did not apply the policy statement and
even explicitly noted that it was nonbinding. United States v. Gunn, 980 F.3d 1178, 1180
(7th Cir. 2020). Second, he argues that the court improperly considered his criminal
history when denying his motion. But § 3582(c)(1)(A) directs judges to consider the
applicable § 3553(a) factors, which include a defendant’s “history and characteristics.”

                                                                             AFFIRMED